J-S38016-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 TREVOR DARLING                           :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                    Appellant             :
                                          :
                                          :
              v.                          :
                                          :
                                          :
 DICKINSON FLEET SERVICES, LLC            :   No. 639 EDA 2019

             Appeal from the Order Entered January 24, 2019
  In the Court of Common Pleas of Monroe County Civil Division at No(s):
                           No. 8857-CV-2015


BEFORE:    OTT, J., DUBOW, J., and COLINS*, J.

MEMORANDUM BY DUBOW, J.:                          FILED OCTOBER 28, 2019

      Appellant Trevor Darling appeals from the Order entered by the Monroe

County Court of Common Pleas granting summary judgment to Appellee

Dickinson Fleet Services.    Appellant asserts that the trial court erred in

granting the motion because he had alleged sufficient facts to establish that

his shoulder injury resulted from Appellee’s negligence in repairing its truck.

      We glean the following summary of the facts of this case from our review

of the reproduced record and the trial court’s Opinion granting Appellee’s

Motion for Summary Judgment. See Trial Ct. Op., dated 1/24/19. Appellant

filed a Summons and subsequent Complaint alleging that on December 19,

2013, while he was attempting to open a roll-up door on a truck’s trailer, it

stuck, causing him to injure his shoulder and neck.       See Complaint, filed




____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S38016-19



12/21/15. He asserted that Appellee was responsible for repairing the door1

of the trailer prior to his injury and it did so negligently, causing Appellant’s

injuries. Appellee answered and asserted new matter.

       Discovery proceeded, including the production of invoices from Appellee

showing it had not worked on the subject trailer, and deposition testimony

from Appellant and some of his co-workers, none of whom could state

definitively that Appellee had worked on the subject trailer prior to Appellant’s

accident. Appellant did not present expert testimony.

       On November 19, 2018, Appellee filed a Motion for Summary Judgment,

to which Appellant responded with a Brief in Opposition. The court did not

hold oral argument, and on January 24, 2019, after considering the

submissions of the parties, entered an Order and Opinion granting the Motion

for Summary Judgment. Appellant timely appealed.

       Appellant raises one issue for our review: “[w]hether the [t]rial [c]ourt

made an error in granting summary judgment in favor of Appellee when a

genuine issue of material fact existed as to the evidence presenting

substantiating negligence on behalf of the Appellee.” Appellant’s Brief at 5.

       Summary judgment is appropriate where the pleadings fail to present a

genuine issue as to a material fact “as to a necessary element of the cause of
____________________________________________


1 Appellant worked as a tractor-trailer truck driver for Team One Contract
Services, LLC, a subcontractor for UPS. He drove trailers containing Mazda
vehicle parts throughout the East Coast. Appellee had, in the past, provided
repair services to trailers owned and operated by UPS. The trailer that
allegedly caused Appellant’s injury was owned by Extra Leasing, LLC.


                                           -2-
J-S38016-19



action” or when the party bearing the burden of proof has failed to present

evidence sufficient to prove the facts “essential to the cause of action.”

Pa.R.C.P. 1035.2. Our review is informed by the following precepts:

      Motions for summary judgment necessarily and directly implicate
      the plaintiff's proof of the elements of her cause of action.
      Summary judgment is proper if, after the completion of discovery
      relevant to the motion, including the production of expert reports,
      an adverse party who will bear the burden of proof at trial has
      failed to produce evidence of facts essential to the cause of action
      or defense which in a jury trial would require the issues to be
      submitted to a jury. In other words, whenever there is no genuine
      issue of any material fact as to a necessary element of the cause
      of action or defense, which could be established by additional
      discovery or expert report and the moving party is entitled to
      judgment as a matter of law, summary judgment is appropriate.
      Thus, a record that supports summary judgment either (1) shows
      the material facts are undisputed or (2) contains insufficient
      evidence of facts to make out a prima facie cause of action or
      defense.

      Upon appellate review, we are not bound by the trial court's
      conclusions of law, but may reach our own conclusions. The
      appellate Court will disturb the trial court's order only upon an
      error of law or an abuse of discretion.

Chenot v. A.P. Green Servs., Inc., 895 A.2d 55, 61 (Pa. Super. 2006)

(internal citations and quotation marks omitted). Further, “the issue as to

whether there are no genuine issues as to any material fact presents a

question of law, and therefore, on that question our standard of review is de

novo.“ Summers v. Certainteed Corp., 997 A.2d 1152, 1159 (Pa. 2010)

(citation omitted). Accordingly, we need not defer to the determinations made

by the trial court. Id. “To the extent that this Court must resolve a question




                                     -3-
J-S38016-19


of law, we shall review the grant of summary judgment in the context of the

entire record.” Id.

         For purposes of deciding a Motion for Summary Judgment, the record

includes the pleadings, depositions, answers to interrogatories, admissions,

and affidavits. Bailets v. Pennsylvania Tpk. Comm’n, 123 A.3d 300, 301

(Pa. 2015) (citing Pa.R.C.P. 1035.1(1), (2)). “Where the non-moving party

bears the burden of proof on an issue, he may not merely rely on his pleadings

or answers in order to survive summary judgment.” Truax v. Roulhac, 126
A.3d 991, 997 (Pa. Super. 2015) (citation and quotation omitted).

         “It is axiomatic that the elements of a negligence-based cause of action

are a duty, a breach of that duty, a causal relationship between the breach

and the resulting injury, and actual loss.” Charlie v. Erie Ins. Exch., 100
A.3d 244, 250 (Pa. Super. 2014) (citations omitted).

         While the existence of a duty is a question of law, whether there
         has been a neglect of such duty is generally for the jury. However,
         the issue of whether an act or a failure to act constitutes
         negligence may be removed from consideration by a jury and
         decided as a matter of law when the case is free from doubt and
         there is no possibility that a reasonable jury could find negligence.

Id. (citing Emerich v. Phila. Ctr. for Human Dev., Inc., 720 A.2d 1032,

1044 (Pa. 1998)).

         Appellant contends that, contrary to the trial court’s conclusion, his

deposition testimony and that of his co-workers establishes the elements of

negligence and, “at a minimum, [it] has created a genuine issue of material

fact.”    Appellant’s Br. at 14.    He also asserts that “[t]his case even more

                                         -4-
J-S38016-19


speaks to the legal principle of res ipsa loquitur” because Appellant showed

that Appellee “was called out to perform repairs on the trailer door at issue[;]”

Appellee took on the duty to perform the repairs[;]” and “the door would not

have been jammed as it had been repeatedly identified to the Appellee and

the Appellee had notice and undertook the duty to perform the repair.” Id. at

14-15.   “As such, clearly the Appellee’s negligence caused the Appellant’s

harm.” Id. at 15.

      In granting the Motion for Summary Judgment, the Hon. David J.

Williamson rendered an Opinion thoroughly addressing the pleadings and

evidence and providing a thoughtful analysis of the relevant law as applied to

the facts. See Trial Ct. Op., dated Jan. 24, 2019, at 3-5 (finding Appellant

“cannot prove” that Appellee owed any duty to him because: (1) Appellant

“has not presented sufficient evidence that [Appellee] was ever hired to

maintain the trailer in question or that [Appellee] worked on this specific trailer

prior to his injury;” (2) Appellant was “unable to recall the number of the

trailer he had been operating on the day of the accident;” (3) Appellee

produced four invoices for work it had performed on trucks owned by UPS and

“[t]he unit numbers of these trucks do not match the photographs of the truck

[Appellant] alleges he was injured on;” (4) Appellant’s failure to discover

documents stored in a facility out of state “does not alleviate [] his burden of

establishing a prima facie case for breach of duty;” and (5) Appellant “is

unable to affirmatively identify the trailer he was driving on the day of the


                                       -5-
J-S38016-19


accident, let alone whether or not [Appellee] had recently serviced it” and he

is, thus, unable “to meet the basic threshold to support his claim.”)

      With respect to the issue of res ipsa loquitur, the court observed:

      First, there is the issue that [Appellant] has failed to adequately
      identify which trailer he was injured using and whether or not
      [Appellee] had ever attempted to service it. Without those facts,
      it is impossible to say [that] the injury could only have occurred
      due to the negligence of [Appellee.] Secondly, as the depositions
      presented by [Appellant] show, the rollup doors of the trailers
      malfunctioned frequently whether they had been recently worked
      on or not. Therefore, it is impossible to say that [Appellant’s]
      incident is one which does not normally happen barring a
      negligent act or even that the negligence of [Appellant] or other
      third-parties was not a contributing factor.

Id. at 6.

      Our review of the record, including all of the deposition testimony, and

the applicable legal authority, supports the court’s rationale, and we see no

reason to disturb it. Having found no abuse of discretion or error of law, we

affirm the court’s grant of summary judgment to Appellee.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/28/19




                                     -6-
J-S38016-19




              -7-